Citation Nr: 1737175	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for respiratory disorders, to include asthma and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Katherine Pattillo, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and F.C.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).  

The Veteran served on active duty from July 1955 to June 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter on appeal has been recharacterized as indicated in the title page of this decision to better reflect the Veteran's contentions.  

A Travel Board hearing was held in May 2017 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his respiratory condition, variously diagnosed as asthma, COPD, and bronchiectasis, was incurred in service.  In the alternative, he claims that his respiratory problems preexisted service as evidenced by his preservice shortness of breath and that the condition was aggravated therein, ultimately being diagnosed as asthma with COPD.  

Initially, it is noted that the only service treatment record (STRs) that is available is the Veteran's separation examination report from March 1957.  That report is negative for report of, treatment for, or diagnosis of a respiratory condition.  It appears that all additional STRs are fire-related, that is, they were apparently destroyed in a fire at the National Archives and Records Administration facility in St. Louis, Missouri.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this case, the Veteran has asserted that his preexisting shortness of breath was exacerbated during service and represented asthma with COPD at that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him through his senses).  There is a document which the Veteran attests is from reserve duty in 1961 which reflects a report of shortness of breath after exercise.  Also, there are numerous lay statements of record of friends and relatives attesting to the fact that after the Veteran's return from service, he was short of breath with minimal exertion.  

Post-service private and VA records dated from 2009 forward reflect diagnoses of respiratory disorders, to include asthma, allergic rhinitis, COPD, sinusitis, and bronchiectasis.  While a medical opinion was provided in July 2017, Dr. M.A. does not to the requisite degree of probability definitively link the Veteran's condition to a specific incident of his military service.  See Dr. M.A.'s July 2017 opinion ("[The Veteran] was diagnosed with COPD.  This could be possibly related to his history of smoking but other environmental factors can be a contributing cause to his underlying condition.  It is difficult to be certain of the specific etiology in the presence of many variables.").  The medical opinion, however, is sufficient to trigger VA's duty to assist to provide the Veteran with a VA examination and an opinion based on a comprehensive review of the Veteran's entire file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his respiratory disorders, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2016) are met as to this issue.  

2.  Schedule the Veteran for an appropriate examination to determine the current nature and etiology of any respiratory disorder(s).  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include any records obtained as a result of the remand directives, and to include consideration of the Veteran's separation examination, private and VA treatment records, the lay statements submitted in support of the Veteran's claim, as well as the recently added July 2017 private examiner's statement, the examiner should provide an opinion for all respiratory disorders found, including asthma, COPD, and bronchiectasis, as to whether the disability clearly and unmistakably preexisted the appellant's period of active duty service, and if so, whether the preexisting disability clearly and unmistakably was not aggravated in service.  If any respiratory disorder is found to have not preexisted service, the examiner must provide an opinion regarding whether any respiratory disability is at least as likely as not (i.e., probability of 50 percent or greater) etiologically related to the Veteran's military service. 

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to service connection for entitlement to service connection for respiratory disorders, to include asthma and COPD.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  




